—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). His sole contention is that County Court erred in denying his suppression motion because there was an insufficient basis for issuance of the warrant to search the apartment at 307 Cedarwood Terrace. We disagree. Reviewing the warrant application “in the clear light of everyday experience” and according it “all reasonable inferences” (People v Hanlon, 36 NY2d 549, 559), we conclude that it established probable cause to believe that a search of the apartment would result in evidence of drug activity (see, People v McLaughlin, 269 AD2d 858, lv denied 95 NY2d 800; People v Martin, 163 AD2d 865). (Appeal from Judgment of Monroe County Court, Connell, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Green, J. P., Hayes, Hurlbutt, Balio and Lawton, JJ.